DETAILED ACTION
This office action is in response to the application filed on 19 July 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on 15 February 2019. It is further noted Applicant has already filed a certified copy of the JP2019-025719 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 July 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Information Processing Apparatus and Method for Displaying a Feeling Parameter Associated with an Autonomous Moving Body). 
Claim Objections
	Claim 4 is objected to because of the following informalities: Claim 4 recites, in part, “changing the display position centered on the reference position and the display state” and should recite “changing the display position centered on a [[the]] reference position and the display state” (insufficient antecedent basis for ‘the’ reference position).
	Claims 9-11 are objected to because of the following informalities: Claims 9-11 recite, in part, “wherein the figure is circular form” which should be “wherein the figure is a circular form” or “wherein the figure is circular in form”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12-16 and 18-20 are rejected under U.S.C. 103 as being unpatentable over Ariga et al (JP 2019-023835 A (note, text citations are to associated global dossier application JP 2017143273 in English, and citations to figures are to figures in the published 2019 application in Japanese); Ariga), in view of Yokoo et al (US 2003/0191560 A1; Yokoo).

    PNG
    media_image1.png
    362
    605
    media_image1.png
    Greyscale

RE Claim 1, Ariga discloses an information processing apparatus comprising a control unit (Ariga: fig. 1, ‘computer’ 2 (Ariga’s ‘computer’ 2 is interpreted as an information processing apparatus), fig. 2, illustrating exemplary components of ‘computer’ 2, such as ‘CPU’ 13 (control unit); [0010], disclosing ‘emotion expression control device’ 2, [0016], “control unit 13 includes a processor called a CPU”) that, according to a sensing unit that senses an environment and a change in a feeling parameter indicating a feeling of the environment (Ariga: fig. 2, plurality of ‘sensors’ 11; [0011], determination of an emotion according to an environment, [0013-0015], use of sensors to detect/sense conditions of a surrounding environment, and associate sensed conditions with an emotion, [0029-0030], sensing changes in audio and/or auditory signals (e.g., speech) associated with emotions), causes a display screen to display a figure corresponding to the sensed environment while changing a state of the figure (Ariga: [0018-0019], determination of emotion(s) related to sensed changes in surrounding environment, and transmission of determined emotion(s) to Ariga’s ‘emotion control unit’ 2, [0022], mapping determined emotion(s) to a functional expression, [0025-0026], ‘animation data generation unit’ 222 reads emotion functional expression, generates animation data for changing a display pattern of a graphic as a ‘virtual agent’ AG1, and displays the graphic representing the ‘virtual agent’ AG1 (display of animation data is interpreted as displaying a figure while changing a state of the figure)).
Still, although Ariga does not appear to expressly teach,
Yokoo (in the field of electronic pet systems) implicitly discloses sensing a change in a position of an autonomous moving body, and a change in a feeling parameter indicating a feeling of the autonomous moving body (Yokoo: figs. 13-14, illustrating probabilities of transitioning among nodes (see especially ‘motion’ and associated transition probabilities – interpreted as evidence of an autonomous moving body), fig. 15, illustrating a graph of posture transitions (moving body); [0090], disclosing changes in emotions of pet-type robot, and updating of internal state of pet-type robot after said changes in emotions have occurred (implicitly senses changes in emotions of Yokoo’s pet-type robot), [0116, 0119, 0121], movement of pet-type robot (implicitly senses changes in position while changing from a posture to a next posture), [0119, 0192, 0228-0229], use of actuators 78A – 78N to have pet-type robot move from a first posture to at least a second posture, [0171], disclosing method of deciding next action of Yokoo’s pet-type robot, based on a finite probability automaton algorithm (evidence of Yokoo’s pet-type robot behaving as an autonomous moving body)), 
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yokoo’s sensing a change in posture/position of an autonomous moving body, and a change in an emotion (e.g., a feeling parameter) indicating a feeling of the autonomous moving body with Ariga’s information processing apparatus comprising a sensing unit that senses an environment and a change in a feeling parameter indicating a feeling of the environment so the combined Ariga/Yokoo information processing apparatus senses a change in position/posture of an autonomous moving body and according to a change in position of the autonomous moving body, and a change in a feeling parameter of the autonomous moving body displays a figure corresponding to the autonomous moving body. Further, the motivation for combining Yokoo’s sensing of a change in position and a change in a feeling parameter of an autonomous moving body with Ariga’s information processing apparatus would have been to have the combined apparatus present more interesting, realistic experiences to a user by coupling emotions expressed by an autonomous moving body with displayed representations of said emotions. 
RE Claim 12, Ariga/Yokoo teaches the information processing apparatus according to claim 1, and Ariga in addition discloses display the figure while changing the state of the figure using a temporally equal interval as a stable interval (Ariga: fig. 4, illustrating a table of emotion expression functions; [0066-0069, 0075-0079], disclosing the determination of an emotion and the use of an emotion expression function to generate an animation of a displayed figure (e.g., changing a state of the figure) at temporally equal intervals as a stable interval (see waveforms in fig. 4 – especially ‘sawtooth’ waveforms – where a temporally equal interval are interpreted as a ‘stable’ interval)).
RE Claim 13, Ariga/Yokoo discloses the information processing apparatus according to claim 1.
Further, Ariga teaches display the figure while changing the state of the figure in conjunction with an interval that the feeling parameter temporally changes (Ariga: fig. 4, illustrating a table of emotion expression functions; [0066-0069, 0075-0079], disclosing the determination of an emotion and the use of an emotion expression function to generate an animation of a displayed figure (e.g., changing a state of the figure) in combination with a temporal interval that the emotion changes).
RE Claim 14, Ariga/Yokoo teaches the information processing apparatus according to claim 1, and Yokoo discloses the feeling parameter is changed according to an action performed by a user on the autonomous moving body (Yokoo: [0164], pet-type robot greets user, user ‘pats’ pet-type robot on the head, and strength of an emotion is changed (e.g., ‘joy’ of pet-type robot is increased or decreased, [0166], disclosing other emotions that pet-type robot may have), and display the figure while changing the state of the figure according to the feeling parameter changed (Ariga: [0052], “the emotion of the system is changed by changing the size of a graphic (circle) as the virtual agent AG 1, but the emotion of the system may be expressed by changing the shape and color of the graphic (circle) or by the moving pattern of the graphic”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Yokoo’s changing of a feeling parameter according to an action performed by a user on a pet-type robot with Ariga/Yokoo’s information processing apparatus comprising a way of displaying a figure while changing the state of the figure according to the feeling parameter changed so the combined Ariga/Yokoo apparatus displays the figure while changing the state of the figure according to the feeling parameter changed according to the action. Additionally, the motivation for combining Yokoo’s changing of a feeling parameter according to an action performed by a user on an autonomous moving body with Ariga/Yokoo’s information processing apparatus would have been to provide more engaging and realistic interactions between users and an autonomous moving body.  
RE Claim 15, Ariga/Yokoo discloses the information processing apparatus according to claim 1, and Ariga also discloses in the feeling parameter, the feeling of the environment and the state of the figure are associated as a feeling correspondence relation (Ariga: [0011], disclosing correspondence between emotion of a system/environment and the generation/display of a virtual agent/graphic representing the emotion), and display the figure while changing the state of the figure in accordance with the feeling correspondence relationship (Ariga: [0011], “The emotion expression control device 2 generates animation data for expressing an emotion determined by the emotion determination device 1 by a change in a graphic as a virtual agent AG 1”, [0052], “the emotion of the system is changed by changing the size of a graphic (circle) as the virtual agent AG 1, but the emotion of the system may be expressed by changing the shape and color of the graphic (circle) or by the moving pattern of the graphic”), while
Yokoo teaches an autonomous moving body (Yokoo: [0116, 0119, 0121], movement of pet-type robot (implicitly senses changes in position while changing from a posture to a next posture), [0119, 0192, 0228-0229], use of actuators 78A – 78N to have pet-type robot move from a first posture to at least a second posture, [0171], disclosing method of deciding next action of Yokoo’s pet-type robot, based on a finite probability automaton algorithm (evidence of Yokoo’s pet-type robot behaving as an autonomous moving body)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yokoo’s autonomous moving body, capable of expressing emotion, with Ariga/Yokoo’s information processing apparatus comprising a feeling parameter – state of a figure correspondence relation, so the combined Ariga/Yokoo apparatus has in the feeling parameter, the feeling of the autonomous moving body and the state of the figure are associated as a feeling correspondence relation. Further, the motivation for further combining Yokoo with Ariga/Yokoo’s information processing apparatus would have been to produce more interesting, realistic experiences for users since users may observe movement of an autonomous moving body and also ‘see’ emotions corresponding to the motions of the moving body. 
RE Claim 16, Ariga/Yokoo teaches the information processing apparatus according to claim 15, and Ariga strongly suggests the feeling parameter constitutes a pair of feelings in which two feeling parameters pair up, and display the figure while changing the state of the figure in accordance with one feeling parameter constituting the pair of feelings ([0039], disclosing a plurality of emotions and their representations by changing the ‘size’ of displayed virtual agents/graphics, [0052], “the emotion of the system may be expressed by changing the shape and color of the graphic” (note, paragraphs [0039] and [0052], together, suggests combining a pair of emotions so that a mixture/combination of emotions can be displayed; a first emotion expressed by changing the shape of a virtual agent/graphic, and a second emotion expressed by changing the color of the virtual agent/graphic), [0154-0155], Ariga expressly states that combining constituent elements (e.g., combining feelings to have a pair of feelings in which two feeling parameters pair up) does not depart from the scope of their invention).
Thus, even though Ariga/Yokoo does not appear to expressly disclose,
a person having ordinary skill in the art (a PHOSITA) may combine features already taught by Ariga/Yokoo (e.g. Ariga, [0052, 0083, 0120], changing color, shape, and/or size to express a display emotion) to generate a feeling parameter constituting a pair of feelings in which two feeling parameters pair up, and display a figure while changing the state of the figure in accordance with one feeling parameter constituting the pair of feelings.
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine features already taught by Ariga/Yokoo with Ariga/Yokoo’s information processing apparatus, with the expected benefit of increasing the number and variety of emotions that may be expressed by an autonomous moving body.
RE Claim 18, Ariga discloses an information processing method performed by an information processing apparatus (Ariga: title, “Robot and method for expressing emotion”, [0001], “The present invention relates to an emotion expression device, a method and a program for expressing emotions using an agent”; implicitly processes information for expressing emotions using an agent), the method comprising: causing, according to a change in an environment sensed by a sensing unit that senses the environment and a feeling parameter indicating a feeling of the environment (Ariga: fig. 2, plurality of ‘sensors’ 11; [0011], determination of an emotion according to an environment, [0013-0015], use of sensors to detect/sense conditions of a surrounding environment, and associate sensed conditions with an emotion, [0029-0030], sensing changes in audio and/or auditory signals (e.g., speech) associated with emotions), a display screen to display a figure corresponding to the sensed environment while changing a state of the figure (Ariga: fig. 5, ‘display screen’ 3; [0018-0019], determination of emotion(s) related to sensed changes in surrounding environment, and transmission of determined emotion(s) to Ariga’s ‘emotion control unit’ 2, [0022], mapping determined emotion(s) to a functional expression, [0025-0026], ‘animation data generation unit’ 222 reads emotion functional expression, generates animation data for changing a display pattern of a graphic as a ‘virtual agent’ AG1, and displays the graphic representing the ‘virtual agent’ AG1 (display of animation data is interpreted as displaying a figure while changing a state of the figure)).
	Further, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

    PNG
    media_image2.png
    323
    567
    media_image2.png
    Greyscale

RE Claim 19, Ariga discloses an information processing apparatus comprising a projection adjustment unit (Ariga: figs. 7-8, illustrating ‘computer’ 2 (e.g., information processing apparatus) coupled with ‘projection device’ 20 (interpreted as a projection adjustment unit)) that, according to a change in an environment sensed by a sensing unit that senses the environment and a feeling parameter indicating a feeling of the environment (Ariga: fig. 2, plurality of ‘sensors’ 11; [0011], determination of an emotion according to an environment, [0013-0015], use of sensors to detect/sense conditions of a surrounding environment, and associate sensed conditions with an emotion, [0029-0030], sensing changes in audio and/or auditory signals (e.g., speech) associated with emotions), adjusts projection light to be projected onto a body while changing a state of a figure corresponding to the sensed environment (Ariga: fig. 8, illustrating the projection of ‘virtual agent’ AG3 onto ‘robot body’ RB1; [0050-0051, 0052], changing animation (e.g., color, shape, size, etc.) of light projected onto surface of a body in response to determined emotion of an environment).
Additionally, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 1 (e.g., change in a position of an autonomous moving body sensed by a sensing unit and a feeling parameter indicating a feeling of the autonomous moving body) and are, therefore, rejected under the same rationale. 
RE Claim 20, Ariga discloses an information processing method performed by an information processing apparatus (Ariga: title, “Robot and method for expressing emotion”, [0001], “The present invention relates to an emotion expression device, a method and a program for expressing emotions using an agent”; implicitly processes information for expressing emotions using an agent), the method comprising: adjusting, according to a change in an environment sensed by a sensing unit that senses the environment and a feeling parameter indicating a feeling of the environment (Ariga: fig. 2, plurality of ‘sensors’ 11; [0011], determination of an emotion according to an environment, [0013-0015], use of sensors to detect/sense conditions of a surrounding environment, and associate sensed conditions with an emotion, [0029-0030], sensing changes in audio and/or auditory signals (e.g., speech) associated with emotions), projection light to be projected onto a body (Ariga: fig. 8, illustrating the projection of ‘virtual agent’ AG3 onto ‘robot body’ RB1) while changing a state of a figure corresponding to the sensed environment (Ariga: [0050-0051, 0052], changing animation (e.g., color, shape, size, etc.) of light projected onto surface of a body in response to determined emotion of an environment).
In addition, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 19 and are, therefore, rejected under the same rationale.

Claims 2-11 are rejected under U.S.C. 103 as being unpatentable over Ariga, in view of Yokoo, and further in view of Perez et al (US 2013/0187929 A1; Perez).
RE Claim 2, Ariga/Yokoo teaches the information processing apparatus according to claim 1, and further Ariga discloses display the figure while changing a display state of the figure (Ariga: [0070], disclosing a change in displayed size of a graphic, wherein the graphic corresponds to an emotion of an environment; note, a change in displayed size is interpreted as a change in display state) corresponding to the surrounding environment.
However, even though Ariga/Yokoo does not expressly disclose,
Perez (in the field of visually representing objects showing expressions) teaches display a figure while changing a display position of the figure (Perez: [0020], disclosing the mapping of motion of a displayed object (e.g., a figure) to motion of an object in a physical space (e.g. autonomous moving body in an environment)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Perez’s display of a figure while changing a display position of the figure with Ariga/Yokoo’s information processing apparatus, comprising an autonomous moving body, so the combined Ariga/Yokoo/Perez apparatus displays the figure while changing a display position and a display state of the figure corresponding to the autonomous moving body. Additionally, the motivation for combining Perez’s display of a figure with Ariga/Yokoo/Perez’s apparatus would have been to make the combined apparatus more realistic by linking the motions of an autonomous moving body to displayed representations of emotion that also mimic the motions of the autonomous moving body.
RE Claim 3, Ariga/Yokoo/Perez discloses the information processing apparatus according to claim 2, and in addition Perez implicitly teaches display the figure using a vicinity of a center with respect to the position of the autonomous moving body as a reference position of the display position (Perez: [0020], “The visual representation of the target may be an avatar displayed on a screen, and the avatar's motion may correspond to the user's motion”, [0146], figure ‘mimics’ movement of object; note, motions of a figure/avatar corresponding to or ‘mimicking’ an object/autonomous moving body implicitly uses a vicinity of a center, such as a centroid, as a reference position to tie movements of said avatar and said object together).
 Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Perez’s display of a figure, implicitly using a centroid with respect to the position of an autonomous moving body as a reference position of the display position, with Ariga, modified by Yokoo/Perez’s, information processing apparatus in order to more reliably couple the movements of the autonomous moving body with movements of the displayed figure.
RE Claim 4, Ariga/Yokoo/Perez teaches the information processing apparatus according to claim 2, and Perez further implicitly discloses display the figure while changing the display position centered on the reference position (Perez: [0020], “The visual representation of the target may be an avatar displayed on a screen, and the avatar's motion may correspond to the user's motion”, [0146], figure ‘mimics’ movement of object; note, motions of a figure/avatar corresponding to or ‘mimicking’ an object/autonomous moving body implicitly changes display positions centered on a reference position to tie movements of said avatar and said object together).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Perez’s display of the figure while changing the display position centered on a reference position with Ariga/Yokoo/Perez’s information processing apparatus displaying a figure while changing the display state of the figure, with the expected benefit of more reliably coupling the movements of the autonomous moving body with movements of the displayed figure.
RE Claim 5, Ariga/Yokoo/Perez discloses the information processing apparatus according to claim 2, and Ariga also teaches display the figure while changing a size of the figure in conjunction with the change in the feeling parameter (Ariga: [0025, 0052], disclosing the change in displayed size of a graphic (e.g., virtual agent or figure) according to determined emotion).
RE Claim 6, Ariga/Yokoo/Perez teaches the information processing apparatus according to claim 2, and in addition Ariga discloses display the figure while changing a color of the figure in conjunction with the change in the feeling parameter (Ariga: [0052], “the emotion of the system is changed by changing the size of a graphic (circle) as the virtual agent AG 1, but the emotion of the system may be expressed by changing the ... color of the graphic (circle)”). 
RE Claim 7, Ariga/Yokoo/Perez discloses the information processing apparatus according to claim 2.
Further, Ariga also teaches display the figure while changing a shape of the figure in conjunction with the change in the feeling parameter (Ariga, [0052], “the emotion of the system may be expressed by changing the shape ... of the graphic (circle)”).
RE Claim 8, Ariga/Yokoo/Perez teaches the information processing apparatus according to claim 7, and Ariga also discloses the figure is circular form (Ariga: fig. 1, illustrating virtual agent ‘AG1’ circular in form), and display the figure while changing a shape of the circular form in conjunction with the change in the feeling parameter (Ariga: [0052], “the emotion of the system is changed by changing the size of a graphic (circle) as the virtual agent AG 1, but the emotion of the system may be expressed by changing the shape ... of the graphic (circle)”).
RE Claim 9, Ariga/Yokoo/Perez discloses the information processing apparatus according to claim 7, and further Ariga teaches the figure is circular form (Ariga: fig. 1, illustrating virtual agent ‘AG1’ circular in form), and a first method to display the figure while changing a size (Ariga: [0052], “the emotion of the system is changed by changing the size of a graphic (circle) as the virtual agent AG 1”) and a second method of changing a color of the circular form in conjunction with the change in the feeling parameter (Ariga: [0052], “the emotion of the system may be expressed by changing the shape and color of the graphic (circle)”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ariga’s second method of displaying a figure while changing a color of the figure with Ariga’s first method of displaying a figure while changing a size of the figure in order to increase the number of feeling parameters/emotions that can be presented visually to users of the combined apparatus.
RE Claim 10, Ariga/Yokoo/Perez teaches the information processing apparatus according to claim 7, and Ariga also teaches the figure is circular form (Ariga: fig. 1, illustrating virtual agent ‘AG1’ circular in form), and display the figure while changing a size of the circular form in conjunction with the change in the feeling parameter (Ariga: [0052], “the emotion of the system is changed by changing the size of a graphic (circle) as the virtual agent AG 1”).
RE Claim 11, Ariga/Yokoo/Perez discloses the information processing apparatus according to claim 7, and further Ariga teaches the figure is circular form (Ariga: fig. 1, illustrating virtual agent ‘AG1’ circular in form), and display the figure while changing a color of the circular form in conjunction with the change in the feeling parameter (Ariga: [0052], “the emotion of the system may be expressed by changing the shape and color of the graphic (circle)).

	Claim 17 is rejected under U.S.C. 103 as being unpatentable over Ariga, in view of Yokoo, and Yeoh et al (US 2017/0032575 A1; Yeoh), and further in view of Krzewicki et al (US 2009/0218769 A1; Krzewicki).
RE Claim 17, Ariga/Yokoo discloses the information processing apparatus according to claim 15, and Ariga in addition teaches a name of the feeling parameter (Ariga: [0032, 0039, 0072]), while Yokoo discloses both a name of the feeling parameter and a value of the feeling parameter (Yokoo: [0145-0146, 0149]).
Yet, even though Ariga/Yokoo does not expressly teach,
Yeoh (in the field of displaying augmented reality information) discloses display a frame surrounding a figure (Yeoh: figs. 12A-C, illustrating an object/figure surrounded by a plurality of concentric rings (note, a ring is interpreted as a frame); [0072], “as shown in FIG.12a-12c, the annular ring 206 can be divided into a plurality of concentric rings, and in this case, two concentric rings 206a, 206b”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Yeoh’s display of a frame surrounding a figure with Ariga/Yokoo’s information processing apparatus in order to draw attention to the figure.
Even so, although Ariga/Yokoo/Yeoh does not expressly teach,
Krzewicki (in the field of displaying graphic information) discloses display text information and value information while rotating the text and the value as a frame (Krzewicki: fig. 1, illustrating a digital image with a digital target display ring (DTDR) 20, where the DTDR comprises text information and value information (note, since displayed text and value information surrounds a central target area, the displayed text and target information is interpreted as displayed while rotating the text and value as a frame)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Krzewicki’s displayed text and value information while rotating the text and value as a frame with Ariga/Yokoo/Yeoh’s information processing apparatus in order to clearly communicate additional information to users of the combined apparatus.
Still, even though Ariga/Yokoo/Yeoh/Krzewicki fails to expressly teach,
a person having ordinary skill in the art (a PHOSITA) may apply concepts already taught by Ariga/Yokoo (e.g., an information processing apparatus comprising a name and a value of a feeling parameter, and the display of a figure corresponding to an autonomous moving body), Yeoh (e.g., the display of a frame surrounding a figure), and Krzewicki (e.g., displaying text and value information while rotating the text and value as a frame) to cause a display screen to display a name of a feeling of the feeling parameter and a value of the feeling parameter while rotating the name and the value as a frame surrounding the figure.
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine concepts already taught by Ariga, modified by Yokoo/Yeoh/Krzewicki, with Ariga/Yokoo/Yeoh/Krzewicki’s information processing apparatus in order to draw attention to the displayed figure as well as clearly communication emotion information associated with the figure	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611